            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STACY HENRY,                         :
        Plaintiff                    :
                                     :              No. 1:18-cv-01950
           v.                        :
                                     :              (Judge Rambo)
RICK POTTS,                          :
        Defendants                   :

                                ORDER

     AND NOW, on this 8th day of November 2018, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

     1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2),
        construed as a motion to proceed without the full prepayment of costs
        and filing fees, is GRANTED and the complaint is deemed filed;

     2. Plaintiff’s motions for the appointment of counsel (Doc. Nos. 3 and 9),
        are DENIED without prejudice;

     3. Plaintiff’s complaint (Doc. No. 1), is DISMISSED without prejudice as
        Heck barred and as barred by the Younger abstention doctrine;

     4. The Clerk of Court is directed to CLOSE this action.




                                s/Sylvia H. Rambo
                               SYLVIA H. RAMBO
                               United States District Judge
